DETAILED ACTION
Claims 1-10 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  	Claims 1, 3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al (US 9,666,621 B2).

   	As per claim 1, Yamazaki discloses a pixel for a global shutter pixel array (fig. 1, pixel “pix”, the pixel comprising a sensing layer and a storage layer, 
  	the sensing layer (fig. 3, first substrate 201A), comprising: 
  	a sensing element adapted to provide charges upon receiving radiation (fig. 3, first substrate 201A, col. 6 lines 38-41); 
  	a first floating diffusion region for receiving charges from the sensing element (fig. 1, pixel “pix”, col. 5 lines 29-31);
  	the storage layer comprising: 
  	at least one storage node for receiving charges from the first floating diffusion region of the sensing layer and for storing said charges (fig. 1, pixel “pix”, pixel addition circuit 110, col. 5 lines 47-67); 
  	the sensing layer and storage layer forming a stack of layers (fig. 3, first substrate 201A, second substrate 201B are stacked), the sensing layer covering at least the storage node (figs. 3, 4A and 4B) of the storage layer and the stack further comprising a light shield at least between the sensing layer and the storage node of the storage layer so the storage node is shielded from radiation (figs. 3, 4A and 4B, conduction patterns 308 and 309, see col. 7 lines 39 through col. 8 lines 55); 
  	wherein the storage node is provided between two transfer gates, and the storage node and the two transfer gates are provided between the first floating diffusion region and a second floating diffusion region (fig. 9, pixel “pix” discloses an alternate configuration comprising two transfer units 802 and 811 having a first and second floating diffusion 803 and 807 provided between pixel additional circuit 810 (i.e. storage), see associated written description, also see fig. 9 col. 11 lines 61 through col. 12 lines 2).

  	As per claim 3, Yamazaki further discloses the pixel of claim 1, wherein the storage layer comprises a region electrically connected to the floating diffusion region of the sensing layer so that the floating diffusion region extends into the storage layer forming a common floating diffusion region (as can be seen in fig. 1, pixel addition circuit 10, where the storage is located, is electrically connected to V1, thereby creating a common floating diffusion region, col. 5 lines 29-67 and col. 7 lines 19-25).    

   	As per claim 6, Yamazaki further discloses the pixel of claim 3, wherein the storage layer further comprises a readout stage adapted to provide a readout signal based on the charges stored in the storage node (fig. 1, pixel “pix”, amplifying unit 105 and common output line 108, see associated written description, also see col. 4 lines 28-34). 

   	As per claim 7, Yamazaki further discloses the pixel of claim 6, wherein the readout stage comprises a source follower connected to the second floating diffusion region on the storage layer (fig. 9, pixel “pix”, amplifying unit 805 is connected to second floating node 807, and common output line 808, see associated written description, also see fig. 9 col. 11 lines 61 through col. 12 lines 2).   

   	As per claim 8, Yamazaki further discloses the pixel of claim 3, wherein the pixel comprises a backside illumination configuration (col. 7 lines 4-9).  

   	As per claim 10, Yamazaki further discloses an image sensor comprising an array of the pixels of claim 3, the image sensor including circuitry configured to drive the array in global shutter mode (col. 10 lines 28-35). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 9,666,621 B2) in view of Choi et al (US 2015/0084098 A1). 

    	As per claim 2, Yamazaki discloses the pixel of claim 1, wherein the bias voltage of the storage layer is higher than the bias voltage of the sensing layer (figs. 1 and 3, V1 may be adjusted to be either high or low, col. 4 lines 52-59 and col. 6 lines 14-21).

    	Yamazaki fails to teach wherein the sensing layer and the storage layer each comprise a connection to a different bias voltage. However, Choi discloses a substrate stacked image sensor wherein a first semiconductor unit 310 is connected to VDD_RST and a second semiconductor unit 320 connected to VDD (Choi, fig. 3, first semiconductor unit 310, second semiconductor unit 320, VDD_RST, VDD, see associated written description, also see para 0038 and 0040). 

     	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamazaki in view of Choi, as a whole, by incorporating the different voltage supply units going to different semiconductors/substrates as disclosed by Choi, into the solid-state imaging device as disclosed by Yamazaki, because doing so would provide a more efficient way of powering both substrates, thus being able to regulate voltage sources dependently/independently. 


5.  	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 9,666,621 B2) in view of Yamashita (US 2018/0151619 A1).

   	As per claim 4, The pixel of claim 3, wherein the common floating diffusion region (FD1) is formed from at least one diode in each of the sensing layer and the storage layer.

   	Yamazaki fails to teach the limitations as recited above in claim 4. However, Yamashita discloses a image sensing circuit 300 comprising a first photodiode 301 and a second photodiode 303 wherein a first photodiode 301 is located on a top layer 308 and a second photodiode 303 is located on a second layer 309 (Yamashita, fig. 3, image sensing circuit 300, first photodiode 301, second photodiode 303, top layer 308, second layer 309, see associate written description, also see para 0025). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamazaki in view of Yamashita, as a whole, by incorporating the ability to have different diodes on different layers as taught by Yamashita, into the solid-state imaging device as taught by Yamazaki, because doing so would provide a more efficient way of sensing incoming light on multiple layers, thus enhancing the image sensing capabilities of the imaging device. 

   	As per claim 5, the combined teachings of Yamazaki in view of Yamashita, as a whole, further discloses the pixel of claim 4, wherein the first floating diffusion region (FD1) is formed from a first diode in the sensing layer and a second diode in the storage layer, electrically connected to one another by a hybrid bonding pad (Yamashita, fig. 3, image sensing circuit 300, pad 306, see associated written description, also see para 0025). 


6.  	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 9,666,621 B2) in view of Moon et al (US 2020/0105810 A1).

   	As per claim 9, the pixel of claim 3, wherein the storage layer comprises more than one storage node, each adapted to receive charges from the floating diffusion region of the sensing layer and to provide charges to a same readout circuit. 

  	Yamazaki fails to teach the claim limitations as currently recited in claim 9. However, Moon discloses a photoelectric conversion element PD comprising multiple storage nodes first capacitor C1 and second capacitor C2 for storing charges and both are output at source follower transistor SF2 and second selection transistor SEL2 (Moon, fig. 2, photoelectric conversion element PD, first capacitor C1, second capacitor C2, source follower transistor SF2 and second selection transistor SEL2, see associated written description, also see para 0033). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yamazaki in view of Moon, as a whole, by incorporating the pixel structure having multiple storage nodes as disclosed by Moon, into the solid-state imaging device as disclosed by Yamazaki, because doing so would provide a more efficient way of storing charges, thus not oversaturating the image sensor as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697